[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION ON PLAINTIFF'S OBJECTION TO DEFENDANTS TORTERELLO'S REQUEST TO REVISE (#114)
The court, having reviewed the plaintiff's complaint dated January 14, 2002, the Request to Revise dated April 23, 2002 (#107) and the Plaintiffs objection to Defendant Torterello's Request to Revise dated May 22, 2002 (#114), rules as follows on said Objection (#114):
Count Five
1. A. Objection overruled. Plaintiff to delete all reference to defendants, Frederic Newman, M.D., Saul Asken, M.D. and Philip Corso, M.D., from the First Count (incorporated by reference in the Fifth Count) for the reason that the causes of action against these defendants were withdrawn on May 14, 2002.
2. A. Objection overruled and the court orders the plaintiff to separate the pleadings against the defendant Torterello into two separate counts of malpractice and negligence.
3. A. There is no such numbered Request to Revise.
4. A. Objection overruled. See order regarding 2.A.
5. A. Objection overruled. See order regarding 2.A.
6. A. Objection overruled. See order regarding 2.A.
Count Thirteen
The plaintiff is ordered to revise Count Thirteen relating to the defendant Torterello consistent with this Memorandum of Decision.
BY THE COURT
  ___________________ TIERNEY, J.